Citation Nr: 1710552	
Decision Date: 04/04/17    Archive Date: 04/11/17

DOCKET NO.  10-46 401	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for bilateral sensorineural hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for a right knee disorder.

4.  Entitlement to service connection for a right ankle disorder.


REPRESENTATION

Appellant represented by:	Illinois Department of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and spouse

ATTORNEY FOR THE BOARD

C. Howell, Associate Counsel


INTRODUCTION

The Veteran had active duty service from March 1988 to July 1990.  He also had periods of active duty for training and inactive duty for training.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois (hereinafter the Agency of Original Jurisdiction (AOJ)).  In preparing to decide the issue on appeal, the Board has reviewed the contents of the Veteran's electronic files, including Virtual VA and Veterans Benefit Management System (VBMS) claims files.  All records are now in these electronic systems.

The Veteran testified at a June 2016 videoconference hearing before the undersigned.  A transcript of those proceedings is associated with the Veteran's VBMS file.

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action, on his part, is required.


REMAND

In January 2017, VA notified the Veteran that additional evidence had been received subsequent to certification to the Board.  The Veteran requested that his cases be returned to the AOJ for further adjudication in light of the new evidence.  A remand is needed to return the case to the AOJ for further adjudication.

Further, VA is obligated to provide a medical examination when the record contains competent evidence that a claimant has a current disability or symptoms of a current disability, the record indicates that a current disability or symptoms of a current disability may be associated with active service, and the record does not contain sufficient information to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79, 81-83 (2006).  See also 38 C.F.R. § 3.159(c)(4).

In this case, there is evidence that the Veteran has a right knee and right ankle disorder.  Private treatment records reflect that he had arthroscopic surgery on his right knee in April 1999, and sprained his right ankle in November 1996.  The Veteran has testified that both were the result of in-service injuries.  See June 2016 Hearing Testimony.  1986 service treatment records reflect treatment for the Veteran's right knee, although the month of treatment is illegible.  Service treatment records also reflect treatment for his right foot.  See October 1988 Service Treatment Record.  Therefore, the Board finds that a VA examination is needed to determine the nature and etiology of any diagnosed right knee and right ankle disorders.

During the June 2016 hearing, the Veteran testified that he currently receives private treatment for his right ankle.  Those records are not part of the claims file.  The Veteran also testified that he received emergency room treatment during service for his right ankle at a hospital in Dyersburg, Tennessee, and Anderson Hospital.  Those records do not appear to be part of the claims file.  On remand, the AOJ should attempt to obtain those records and associate them with the claims file.

Finally, a remand is needed to obtain a complete copy of the Veteran's military personnel records.  The record contains some service treatment records and several medical examinations.  The Board notes, however, that the Veteran had several periods of ACDUTRA during his service in the Reserves, and his full military personnel records may contain service treatment records probative of the current claim.  Given the possibility that the active duty records may be included in the Veteran's reserve record, and his testimony that he received treatment for his right ankle while in the Reserves, further development is required.

Accordingly, the case is REMANDED for the following action:

1.  Contact the National Personnel Records Center and obtain a complete copy of the Veteran's military personnel records.  Contact any other appropriate service department or agency for records relating to the Veteran's Reserve service and medical treatment from 1981 through 1987 while he was attached to the Naval Marine Corp Reserve located at Lambert Field, Saint Louis, Missouri.  If the AOJ cannot locate all relevant Federal government records, it must specifically document the attempts that were made to locate them and explain in writing why further attempts to locate or obtain any Federal government records would be futile.  The AOJ must then: (a) notify the claimant of the specific records that it was unable to obtain; (b) explain the efforts VA has made to obtain the evidence; and (c) describe any further action it will take with respect to the claim.  The claimant must then be given the opportunity to respond.

2.  With the assistance of the Veteran as necessary, obtain any outstanding, relevant treatment records specifically including:
* any current private treatment records for his right ankle; 
* any private or emergency room treatment for his right ankle in Dyersburg, Tennessee; and  
* any right ankle treatment records from Anderson Hospital
All attempts to obtain records should be documented in the claims folder.  The Veteran's assistance in identifying and obtaining records should be solicited as needed.

3.  Thereafter, schedule the Veteran for a VA examination by an appropriate examiner to determine the nature and etiology of any diagnosed right knee disorder and right ankle disorder.  The examiner must review the Veteran's Virtual VA and VBMS files.  The examiner should indicate in the opinion that all pertinent records were reviewed.  All clinical findings must be reported in detail and correlated to a specific diagnosis.

Following the examination, the examiner should opine on the following questions:

(a)  Is at least as likely as not (50 percent or greater possibility) that any diagnosed right knee disorder had its onset in service or is etiologically related to his periods of active service.  In providing this opinion, the examiner's attention is directed towards the following:
* 1986 service treatment records reflecting treatment for the Veteran's right knee; and
* April 1999 private medical records reflecting arthroscopic surgery on the right knee.
 
(b)  Is at least as likely as not (50 percent or greater possibility) that any diagnosed right ankle disorder had its onset in service or is etiologically related to his periods of active service.  In providing this opinion, the examiner's attention is directed towards the following:
* October 1988 service treatment records reflecting treatment for the Veteran's right foot; and
* November 1996 private medical records reflecting treatment for a sprained right ankle.

A complete rationale for all stated opinions is required.

4.  After completing the actions detailed above, readjudicate the claims.  If any claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
T. MAINELLI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

